Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 01/27/2021.
Claims 1, 3-5, 7-9, 11-13 and 15-16 are currently pending. 
Claims 1, 3, 5, 7, 9, 11, 13 and 15 are currently amended.
Claims 2, 6, 10 and 14 are canceled.

Allowable Subject Matter
Claims 1, 3-5, 7-9, 11-13, 15-16, renumbered as 1-12, respectively, are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 3-5, 7-9, 11-13 and 15-16 are considered allowable because Applicant’s arguments below are persuasive enough to withdraw the rejection because:
“Paragraph [0028] of Du discloses that “only the primary component carrier is configured with an on-duration timer”; but this is different from “monitoring, on a plurality of cells-” as recited in Claim 1. In addition, paragraph [0051] of Du discloses monitoring consecutive PDCCH subframes on a DRX Cycle and paragraph [0081] of Du discloses “-in the primary component earner's PDCCH”, but these are different from “a plurality of PDCCHs”. Du does not teach or suggest “monitoring, on a plurality of cells, a plurality of PDCCHs for a second time interval based on an on-duration timer associated with the discontinuous reception operation, in case that multiple carriers are aggregated’ as recited in Claim 1 (remarks, page 10) ...
For at least these reasons, Claim 1 and its dependent claims are allowable. For one or more of these reasons, Claims 5, 9, 13, and their respective dependent claims are allowable,” (remarks, page 11).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419